NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              IN RE MIGUEL T.



                             No. 1 CA-JV 20-0167
                               FILED 8-13-2020


           Appeal from the Superior Court in Maricopa County
                             No. JV204218
             The Honorable Joshua Yost, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Maricopa County Public Advocate’s Office, Phoenix
By Caitlin Engstrand
Counsel for Appellant

Maricopa County Attorney’s Office, Phoenix
By Andrea L. Kever
Counsel for Appellee



                       MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court, in
which Judge D. Steven Williams and Judge David D. Weinzweig joined.
                             IN RE MIGUEL T.
                            Decision of the Court

T H U M M A, Judge:

¶1            This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and Maricopa County Juvenile Action No. JV-117258, 163 Ariz. 484 (App.
1989). Counsel for appellant Miguel T. has advised the court that, after
searching the entire record, she has found no arguable question of law and
asks this court to conduct an Anders review of the record. This court has
reviewed the record and has found no reversible error. Accordingly, Miguel
T.’s delinquency adjudication and disposition are affirmed.

                 FACTS AND PROCEDURAL HISTORY

¶2           Miguel T. was born in August 2003. By October 2018, he had
been found delinquent of no more than three felonies and was committed
to the Arizona Department of Juvenile Corrections (ADJC) in an unrelated
delinquency. As applicable here, in April 2020, a new Petition alleged that
in February 2020, while in ADJC custody, Miguel T. made, obtained or
possessed contraband in the form of a shank or tattoo maker in violation of
Arizona Revised Statutes (A.R.S.) § 13-2514(A)(3) (2020).1 Although
charged as a Class 6 felony, Miguel T. later pled delinquent to attempted
promotion of secure facility contraband, a Class 1 misdemeanor. After a
plea colloquy with Miguel T., the court accepted the plea and found him
delinquent. Without objection, the court proceeded to disposition and re-
committed Miguel T. to the ADJC for no less than 30 days. From Miguel T.’s
timely appeal, this court has jurisdiction pursuant to Article 6, Section 9, of
the Arizona Constitution and A.R.S. §§ 12-120.21(A)(1), 13-4031 and -
4033(A)(1).

                               DISCUSSION

¶3            This court has reviewed and considered counsel’s brief and
has searched the entire record for reversible error. Searching the record and
brief reveals no reversible error. The record shows Miguel T. was
represented by counsel at all relevant stages of the proceedings. The record
shows that Miguel T. knowingly, voluntarily and intentionally admitted
the charge. From the record, all proceedings were conducted in compliance
with the Arizona Rules of Procedure for Juvenile Court. The disposition
imposed was authorized by statute.




1Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                      2
                             IN RE MIGUEL T.
                            Decision of the Court

                               CONCLUSION

¶4            This court has read and considered counsel’s brief and has
searched the record provided for reversible error and has found none. See
JV-117258, 163 Ariz. at 488. Accordingly, Miguel T.’s adjudication and
disposition are affirmed.

¶5            Upon filing of this decision, counsel is directed to inform
Miguel T. of the status of his appeal and of his future options. Counsel has
no further obligations unless, upon review, counsel identifies an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). Miguel T. shall
have 30 days from the date of this decision to proceed, if he desires, with a
pro se motion for reconsideration or petition for review.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                         3